—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered July 1, 1986, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence, when viewed in a light most favorable to the People, was legally sufficient to support the defendant’s conviction (see, People v Contes, 60 NY2d 620). Moreover, upon exercise of our factual review power, we are satisfied that the defendant’s guilt was established beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We find that the prosecutor’s comments did not deny defendant a fair trial in view of the overwhelming evidence of his guilt (see, People v Wood, 66 NY2d 374).
The sentence which was imposed was not excessive (see, People v Suitte, 90 AD2d 80, 85).
We find the defendant’s remaining contention to be without merit. Bracken, J. P., Kunzeman, Spatt and Harwood, JJ., concur.